Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered October 31, 1995, convicting defendant, after a jury trial, of manslaughter in the first degree, criminal use of a firearm in the first degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 8Vs to 25 years, 8Vs to 25 years, 5 to 15 years and 2Vs to 7 years, unanimously affirmed.
Defendant was not deprived of a fair trial by the People’s belated disclosure of exculpatory material, since this material was disclosed while the witness in question was still on the stand, and defendant was given an extensive opportunity to meaningfully use the material during re-cross-examination (see, People v Cortijo, 70 NY2d 868). Concur — Milonas, J. P., Rosenberger, Ellerin and Rubin, JJ.